                                   Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 1 of 13



                       1       WILLIAM HAYS WEISSMAN, Bar No. 178976
                               wweissman@littler.com
                       2       MICHAEL W. NELSON, Bar No. 287213
                               mwnelson@littler.com
                       3       LITTLER MENDELSON, P.C.
                               Treat Towers
                       4       1255 Treat Boulevard, Suite 600
                               Walnut Creek, California 94597
                       5       Telephone: 925.932.2468
                               Facsimile: 925.946.9809
                       6
                               Attorneys for Defendant
                       7       RCM Technologies (USA), Inc.

                       8

                       9                                     UNITED STATES DISTRICT COURT

                    10                                   NORTHERN DISTRICT OF CALIFORNIA

                    11

                    12         RHONDA HUBBARD, an individual on           Case No. 4:19-cv-06363-YGR
                               behalf of herself and others similarly     ORDER GRANTING
                    13         situated,                                  STIPULATED PROTECTIVE ORDER
                                                                          FOR STANDARD LITIGATION
                    14                          Plaintiff,
                                                                          Complaint Filed: October 4, 2019
                    15               v.

                    16         RCM TECHNOLOGIES (USA), INC.; and
                               DOES 1 to 10 inclusive,
                    17
                                                Defendant.
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                                               (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                     Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 2 of 13



                       1       1.      PURPOSES AND LIMITATIONS

                       2               Disclosure and discovery activity in this action are likely to involve production of

                       3       confidential, proprietary, or private information for which special protection from public disclosure

                       4       and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                       5       the parties hereby stipulate to and petition the court to enter the following Stipulated Protective Order.

                       6       The parties acknowledge that this Order does not confer blanket protections on all disclosures or

                       7       responses to discovery and that the protection it affords from public disclosure and use extends only

                       8       to the limited information or items that are entitled to confidential treatment under the applicable

                       9       legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that this

                    10         Stipulated Protective Order does not entitle them to file confidential information under seal; Civil

                    11         Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be applied

                    12         when a party seeks permission from the court to file material under seal.

                    13         2.      DEFINITIONS

                    14         2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or items

                    15         under this Order.

                    16                 2.2       “CONFIDENTIAL” Information or Items:            information (regardless of how it is

                    17         generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                    18         Civil Procedure 26(c).

                    19                 2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

                    20         their support staff).

                    21                 2.4       Designating Party: a Party or Non-Party that designates information or items that it

                    22         produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                    23                 2.5       Disclosure or Discovery Material: all items or information, regardless of the medium

                    24         or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                    25         transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

                    26         in this matter.

                    27                 2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

                    28         litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                             2.                            (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                    Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 3 of 13



                       1       in this action.

                       2               2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel

                       3       does not include Outside Counsel of Record or any other outside counsel.

                       4               2.8       Non-Party: any natural person, partnership, corporation, association, or other legal

                       5       entity not named as a Party to this action.

                       6               2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action

                       7       but are retained to represent or advise a party to this action and have appeared in this action on behalf

                       8       of that party or are affiliated with a law firm which has appeared on behalf of that party.

                       9               2.10      Party: any party to this action, including all of its officers, directors, employees,

                    10         consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                    11                 2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material

                    12         in this action.

                    13                 2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,

                    14         photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

                    15         or retrieving data in any form or medium) and their employees and subcontractors.

                    16                 2.13      Protected Material:    any Disclosure or Discovery Material that is designated as

                    17         “CONFIDENTIAL.”

                    18                 2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a

                    19         Producing Party.

                    20         3.      SCOPE

                    21                 The protections conferred by this Stipulation and Order cover not only Protected Material (as

                    22         defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

                    23         excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

                    24         presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

                    25         conferred by this Stipulation and Order do not cover the following information: (a) any information

                    26         that is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

                    27         domain after its disclosure to a Receiving Party as a result of publication not involving a violation of

                    28         this Order, including becoming part of the public record through trial or otherwise; and (b) any
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                               3.                          (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                    Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 4 of 13



                       1       information known to the Receiving Party prior to the disclosure or obtained by the Receiving Party

                       2       after the disclosure from a source who obtained the information lawfully and under no obligation of

                       3       confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by a

                       4       separate agreement or order.

                       5       4.     DURATION

                       6              Even after final disposition of this litigation, the confidentiality obligations imposed by this

                       7       Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                       8       otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                       9       defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                    10         and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

                    11         limits for filing any motions or applications for extension of time pursuant to applicable law.

                    12         5.     DESIGNATING PROTECTED MATERIAL

                    13                5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                    14         Non-Party that designates information or items for protection under this Order must take care to limit

                    15         any such designation to specific material that qualifies under the appropriate standards. The

                    16         Designating Party must designate for protection only those parts of material, documents, items, or oral

                    17         or written communications that qualify – so that other portions of the material, documents, items, or

                    18         communications for which protection is not warranted are not swept unjustifiably within the ambit of

                    19         this Order.

                    20                Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

                    21         be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

                    22         or retard the case development process or to impose unnecessary expenses and burdens on other

                    23         parties) expose the Designating Party to sanctions.

                    24         If it comes to a Designating Party’s attention that information or items that it designated for protection

                    25         do not qualify for protection, that Designating Party must promptly notify all other Parties that it is

                    26         withdrawing the mistaken designation.

                    27                5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,

                    28         e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                             4.                           (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                    Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 5 of 13



                       1       Discovery Material that qualifies for protection under this Order must be clearly so designated before

                       2       the material is disclosed or produced.

                       3              Designation in conformity with this Order requires:

                       4                    (a)    for information in documentary form (e.g., paper or electronic documents, but

                       5       excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                       6       affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

                       7       portions of the material on a page qualifies for protection, the Producing Party also must clearly

                       8       identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                       9       A Party or Non-Party that makes original documents or materials available for inspection need not

                    10         designate them for protection until after the inspecting Party has indicated which material it would like

                    11         copied and produced. During the inspection and before the designation, all of the material made

                    12         available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified

                    13         the documents it wants copied and produced, the Producing Party must determine which documents,

                    14         or portions thereof, qualify for protection under this Order. Then, before producing the specified

                    15         documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains

                    16         Protected Material. If only a portion or portions of the material on a page qualifies for protection, the

                    17         Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                    18         markings in the margins).

                    19                      (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                    20         Designating Party identify on the record, before the close of the deposition, hearing, or other

                    21         proceeding, all protected testimony.

                    22                      (c) for information produced in some form other than documentary and for any other

                    23         tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                    24         containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion

                    25         or portions of the information or item warrant protection, the Producing Party, to the extent practicable,

                    26         shall identify the protected portion(s).

                    27                5.3         Inadvertent Failures to Designate.   If timely corrected, an inadvertent failure to

                    28         designate qualified information or items does not, standing alone, waive the Designating Party’s right
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                             5.                           (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                    Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 6 of 13



                       1       to secure protection under this Order for such material. Upon timely correction of a designation, the

                       2       Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

                       3       the provisions of this Order.

                       4       6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                       5              6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

                       6       confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                       7       designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

                       8       or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

                       9       confidentiality designation by electing not to mount a challenge promptly after the original designation

                    10         is disclosed.

                    11                6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                    12         by providing written notice of each designation it is challenging and describing the basis for each

                    13         challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

                    14         that the challenge to confidentiality is being made in accordance with this specific paragraph of the

                    15         Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the

                    16         process by conferring directly (in voice to voice dialogue; other forms of communication are not

                    17         sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must

                    18         explain the basis for its belief that the confidentiality designation was not proper and must give the

                    19         Designating Party an opportunity to review the designated material, to reconsider the circumstances,

                    20         and, if no change in designation is offered, to explain the basis for the chosen designation. A

                    21         Challenging Party may proceed to the next stage of the challenge process only if it has engaged in this

                    22         meet and confer process first or establishes that the Designating Party is unwilling to participate in the

                    23         meet and confer process in a timely manner.

                    24                6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court

                    25         intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery

                    26         and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality

                    27         within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet

                    28         and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating Party
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                             6.                           (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                    Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 7 of 13



                       1       to file such discovery dispute letter within the applicable 21- or 14-day period (set forth above) with

                       2       the Court shall automatically waive the confidentiality designation for each challenged designation. If,

                       3       after submitting a joint letter brief, the Court allows that a motion may be filed, any such motion must

                       4       be accompanied by a competent declaration affirming that the movant has complied with the meet and

                       5       confer requirements imposed in the preceding paragraph. The Court, in its discretion, may elect to

                       6       transfer the discovery matter to a Magistrate Judge.

                       7              In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality

                       8       designation at any time if there is good cause for doing so, including a challenge to the designation of

                       9       a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court allows

                    10         that a motion may be filed, any motion brought pursuant to this provision must be accompanied by a

                    11         competent declaration affirming that the movant has complied with the meet and confer requirements

                    12         imposed by the preceding paragraph. The Court, in its discretion, may elect to refer the discovery

                    13         matter to a Magistrate Judge.

                    14                The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

                    15         Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

                    16         expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

                    17         Designating Party has waived the confidentiality designation by failing to file a letter brief to retain

                    18         confidentiality as described above, all parties shall continue to afford the material in question the level

                    19         of protection to which it is entitled under the Producing Party’s designation until the court rules on the

                    20         challenge.

                    21                7.      ACCESS TO AND USE OF PROTECTED MATERIAL

                    22                7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                    23         produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                    24         defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

                    25         categories of persons and under the conditions described in this Order. When the litigation has been

                    26         terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                    27         DISPOSITION).

                    28                Protected Material must be stored and maintained by a Receiving Party at a location and in a
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                              7.                           (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                    Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 8 of 13



                       1       secure manner that ensures that access is limited to the persons authorized under this Order.

                       2              7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

                       3       the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                       4       information or item designated “CONFIDENTIAL” only to:

                       5                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

                       6       of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

                       7       this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

                       8       attached hereto as Exhibit A;

                       9                    (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

                    10         to whom disclosure is reasonably necessary for this litigation and who have signed the

                    11         “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                    12                      (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                    13         reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to

                    14         Be Bound” (Exhibit A);

                    15                      (d) the court and its personnel;

                    16                      (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

                    17         Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                    18         signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                    19                      (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                    20         necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                    21         unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                    22         deposition testimony or exhibits to depositions that reveal Protected Material must be separately bound

                    23         by the court reporter and may not be disclosed to anyone except as permitted under this Stipulated

                    24         Protective Order.

                    25                      (g) the author or recipient of a document containing the information or a custodian or other

                    26         person who otherwise possessed or knew the information.

                    27         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                    28                LITIGATION
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                              8.                          (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                    Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 9 of 13



                       1               If a Party is served with a subpoena or a court order issued in other litigation that compels

                       2       disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                       3       must:

                       4                  (a) promptly notify in writing the Designating Party. Such notification shall include a copy

                       5       of the subpoena or court order;

                       6                  (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                       7       other litigation that some or all of the material covered by the subpoena or order is subject to this

                       8       Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                       9                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                    10         Designating Party whose Protected Material may be affected.

                    11                 If the Designating Party timely seeks a protective order, the Party served with the subpoena or

                    12         court order shall not produce any information designated in this action as “CONFIDENTIAL” before

                    13         a determination by the court from which the subpoena or order issued, unless the Party has obtained

                    14         the Designating Party’s permission. The Designating Party shall bear the burden and expense of

                    15         seeking protection in that court of its confidential material – and nothing in these provisions should be

                    16         construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive

                    17         from another court.

                    18         9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                    19                 LITIGATION

                    20                    (a) The terms of this Order are applicable to information produced by a Non-Party in this

                    21         action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                    22         connection with this litigation is protected by the remedies and relief provided by this Order. Nothing

                    23         in these provisions should be construed as prohibiting a Non-Party from seeking additional protections.

                    24                    (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                    25         Party’s confidential information in its possession, and the Party is subject to an agreement with the

                    26         Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                    27                        (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

                    28         of the information requested is subject to a confidentiality agreement with a Non-Party;
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                            9.                           (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                     Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 10 of 13



                       1                      (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                       2       this litigation, the relevant discovery request(s), and a reasonably specific description of the

                       3       information requested; and

                       4                      (3) make the information requested available for inspection by the Non-Party.

                       5                  (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

                       6       of receiving the notice and accompanying information, the Receiving Party may produce the Non-

                       7       Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

                       8       protective order, the Receiving Party shall not produce any information in its possession or control that

                       9       is subject to the confidentiality agreement with the Non-Party before a determination by the court.

                    10         Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking

                    11         protection in this court of its Protected Material.

                    12         10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                    13                 If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                    14         Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                    15         the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                    16         disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                    17         inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                    18         Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be

                    19         Bound” that is attached hereto as Exhibit A.

                    20         11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                    21                 MATERIAL

                    22                 When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                    23         material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

                    24         are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

                    25         modify whatever procedure may be established in an e-discovery order that provides for production

                    26         without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                    27         parties reach an agreement on the effect of disclosure of a communication or information covered by

                    28         the attorney-client privilege or work product protection, the parties may incorporate their agreement
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                             10.                         (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                     Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 11 of 13



                       1       in the stipulated protective order submitted to the court.

                       2       12.     MISCELLANEOUS

                       3               12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

                       4       its modification by the court in the future.

                       5               12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

                       6       Party waives any right it otherwise would have to object to disclosing or producing any information or

                       7       item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

                       8       right to object on any ground to use in evidence of any of the material covered by this Protective Order.

                       9               12.3   Filing Protected Material. Without written permission from the Designating Party or a

                    10         court order secured after appropriate notice to all interested persons, a Party may not file in the public

                    11         record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

                    12         must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to

                    13         a court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

                    14         Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at

                    15         issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

                    16         Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is

                    17         denied by the court, then the Receiving Party may file the information in the public record pursuant to

                    18         Civil Local Rule 79-5(e) unless otherwise instructed by the court.

                    19         13.     FINAL DISPOSITION

                    20                 Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                    21         Receiving Party must return all Protected Material to the Producing Party or destroy such material. As

                    22         used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                    23         summaries, and any other format reproducing or capturing any of the Protected Material. Whether the

                    24         Protected Material is returned or destroyed, the Receiving Party must submit a written certification to

                    25         the Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day

                    26         deadline that (1) identifies (by category, where appropriate) all the Protected Material that was returned

                    27         or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                    28         compilations, summaries or any other format reproducing or capturing any of the Protected Material.
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                             11.                          (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                   Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 12 of 13



                       1       Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings, motion

                       2       papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and

                       3       trial exhibits, expert reports, attorney work product, and consultant and expert work product, even if

                       4       such materials contain Protected Material. Any such archival copies that contain or constitute Protected

                       5       Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

                       6       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                       7
                               DATED: April 17, 2020                         /s/ Matthew B. Hays
                       8                                                     Matthew B. Hayes
                       9                                                     Kye D. Pawlenko
                                                                             HAYES PAWLENKO LLP
                    10                                                       Attorneys for Plaintiff

                    11

                    12         DATED: April 17, 2020                         /s/ Michael W. Nelson
                                                                             William Hays Weissman
                    13                                                       Michael W. Nelson
                                                                             LITTLER MENDELSON, P.C.
                    14                                                       Attorneys for Defendant
                    15

                    16
                               PURSUANT TO STIPULATION, IT IS SO ORDERED.
                    17

                    18
                               DATED: ________________________
                                       April 21, 2020                     _____________________________________
                    19                                                         United States District/Magistrate Judge
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                           12.                          (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
                                    Case 4:19-cv-06363-YGR Document 27 Filed 04/21/20 Page 13 of 13



                       1                                                     EXHIBIT A

                       2                               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                       3       I, _____________________________ [print or type full name], of _________________ [print or type

                       4       full address], declare under penalty of perjury that I have read in its entirety and understand the

                       5       Stipulated Protective Order that was issued by the United States District Court for the Northern District

                       6       of California on [date] in the case of RHONDA HUBBARD v. RCM TECHNOLOGIES (USA), INC.

                       7       et al., Case No. 4:19-cv-06363-YGR. I agree to comply with and to be bound by all the terms of this

                       8       Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose

                       9       me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose

                    10         in any manner any information or item that is subject to this Stipulated Protective Order to any person

                    11         or entity except in strict compliance with the provisions of this Order.

                    12         I further agree to submit to the jurisdiction of the United States District Court for the Northern District

                    13         of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

                    14         enforcement proceedings occur after termination of this action.

                    15         I hereby appoint __________________________ [print or type full name] of

                    16         _______________________________________ [print or type full address and telephone number] as

                    17         my California agent for service of process in connection with this action or any proceedings related

                    18         to enforcement of this Stipulated Protective Order.

                    19

                    20         Date: ______________________________________

                    21         City and State where sworn and signed: _________________________________

                    22

                    23         Printed name: _______________________________

                    24

                    25         Signature: __________________________________

                    26

                    27

                    28         4816-5148-1785.1 090137.1028
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard     STIPULATED PROTECTIVE ORDER FOR
           Suite 600                                                             13.                          (NO. 4:19-CV-06363-YGR)
    Walnut Creek, CA 94597
         925.932.2468
                               STANDARD LITIGATION
